DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 12, 2022. Claims 10 and 19 have been cancelled without prejudice.  Claims 1-9, 11-18, and 20 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 7-9, the limitations of said claims are in direct conflict with the newly amended claim 1.  Namely, applicant has already assigned a surface to shape to the connection where claims 7-9 are reassigning the shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0356818 A1) in view of Woo (US 2018/0095335 A1). 
In regard to claim 12, Cao discloses a liquid crystal display panel, comprising (see e.g. Figure 5):
wherein the pixel electrode structure comprises: 
at least one trunk electrode 123 dividing the pixel electrode structure into a first pixel electrode region and a second pixel electrode region; 
a control electrode disposed at a position close to the first pixel electrode region and away from the second pixel electrode region, wherein a gap is defined between the control electrode and the first pixel electrode region (see e.g. annotated Figure 5); and 
a connection electrode disposed between the control electrode and the second pixel electrode region, wherein an end of the connection electrode is connected to the control electrode, and another end of the connection electrode is connected to the pixel electrode structure in the second pixel electrode region (see e.g. annotated Figure 5); 
wherein the first pixel electrode region and the second pixel electrode region of the pixel electrode structure are symmetrical with respect to the at least one trunk electrode (see e.g. Figure 5 for the symmetric trunk/branch structure);
wherein a surface shape of the connection electrode comprises at least one of a linear pattern, a polyline pattern, or a curved pattern along a curved line (see e.g. Figure 5), and a length of the curved line is greater than a length of a straight line connected between the ends of the connection electrode.
Cao fails to disclose
a first substrate comprising a pixel electrode structure; a second substrate disposed opposite to the first substrate and comprising a common electrode facing the first substrate; and a plurality of liquid crystal molecules filled between the first substrate and the second substrate.
However, Woo discloses (see e.g. Figures 1-4):
a first substrate 110 comprising a pixel electrode structure 180; a second substrate 310 disposed opposite to the first substrate 110 and comprising a common electrode 340 facing the first substrate 110; and a plurality of liquid crystal molecules 200 filled between the first substrate 110 and the second substrate 310.
Given the teachings of Woo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cao with a first substrate comprising a pixel electrode structure; a second substrate disposed opposite to the first substrate and comprising a common electrode facing the first substrate; and a plurality of liquid crystal molecules filled between the first substrate and the second substrate.
Doing so would provide the substrate and liquid crystal structure that is necessary in a liquid crystal display device.
In regard to claim 13, Cao discloses the limitations as applied to claim 12 above, and
wherein the first pixel electrode region comprises at least one first branch electrode, the second pixel electrode region comprises at least one second branch electrode, and the at least one first branch electrode and the at least one second branch electrode are symmetrical with respect to the at least one trunk electrode (see e.g. Figure 5 for the symmetric trunk/branch structure).
In regard to claim 14, Cao discloses the limitations as applied to claim 13 above, and
wherein the at least one first branch electrode extends along the at least one trunk electrode in a first direction, and the at least one second branch electrode extends along the at least one trunk electrode in a second direction (see e.g. Figure 5 for the symmetric trunk/branch structure).
In regard to claim 15, Cao discloses the limitations as applied to claim 14 above, and
wherein a number of the at least one second branch electrode is at least two, a distance between each of the at least two second branch electrodes and the control electrode is different (see e.g. annotated Figure 5).
Cao fails to disclose 
the another end of the connection electrode is connected to the at least two second branch electrodes away from the control electrode.
However, Woo discloses (see e.g. Figure 12):
the another end of the connection electrode is connected to the at least two second branch electrodes away from the control electrode (see e.g. Figure 12 and note that the connection electrode is connected to the branches at the edge of the pixel).
Given the teachings of Woo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cao with the another end of the connection electrode is connected to the at least two second branch electrodes away from the control electrode.
Doing so would have been an obvious matter of design choice to use a configuration in which the another end of the connection electrode is connected to the at least two second branch electrodes away from the control electrode, since such a modification would have involved a mere change in the shape of a component, which is generally recognized as being with the level of ordinary skill in the art (see e.g. MPEP 2144.04).
In regard to claim 16, Cao discloses the limitations as applied to claim 14 above, and
wherein a number of the at least one second branch electrode is at least two, a distance between each of the two second branch electrodes and the control electrode is different, and the another end of the connection electrode is connected to the at least two second branch electrodes close to the control electrode (see e.g. annotated Figure 5).
In regard to claim 17, Cao discloses the limitations as applied to claim 16 above, and
wherein the connection electrode comprises at least a first connection portion and a second connection portion, the first connection portion connects the control electrode and the second connection portion, and the second connection portion connects the first connection portion and the at least two second branch electrodes (see e.g. annotated Figure 5).
In regard to claim 18, Cao discloses the limitations as applied to claim 17 above, and
wherein the first connection portion is perpendicular to the at least one trunk electrode, and the second connection portion is parallel to the second direction  (see e.g. annotated Figure 5).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2021/0356818 A1) in view of Woo (US 2018/0095335 A1) and further in view of Chang et al. (US 2013/0242239 A1).
In regard to claim 20, Cao discloses the limitations as applied to claim 12 above, but fails to disclose 
wherein the first substrate is an array substrate, and the second substrate is a color filter substrate.
However, Woo discloses (see e.g. Figures 1-4):
wherein the first substrate 110 is an array substrate.
Given the teachings of Woo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cao with 
wherein the first substrate is an array substrate.
Doing so would provide the substrate structure for supporting the liquid crystal display layers. 
Cao, in view of Woo, fails to disclose
the second substrate is a color filter substrate.
However, Chang et al. discloses (see e.g. Figure 9):
the second substrate 210 is a color filter substrate.
Given the teachings of Chang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Cao, in view of Woo, with the second substrate is a color filter substrate.
Doing so would provide an art recognized equivalent structure for providing a color display.


    PNG
    media_image1.png
    860
    749
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 1-6 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-6 and 11, the closest prior art references fail to disclose all of the limitations of claim 1, including the limitations, “wherein a surface shape of the connection electrode comprises a curved pattern along a curved line, and a length of the curved line is greater than a length of a straight line connected between the ends of the connection electrode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
In regard to claim 12, applicant’s arguments, on page 10 of the Remarks, that the previously applied prior art fails to disclose the limitations of claim 12, as newly amended, have been fully considered and are appreciated.  However, the examiner respectfully disagrees.
Namely, applicant argues that claim 12 includes similar allowable subject matter to claim 1.  However, it is noted that Claim 12 allows for the surface shape to be linear or polyline, rather than only curved.  Thus, the currently applied prior art satisfies the claim language, as cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871